NO. 07-08-0224-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

SEPTEMBER 26, 2008

______________________________


SHELDON KEITH CRAIN, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE

_________________________________

FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

NO. 54,073-A; HONORABLE HAL MINER, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
ORDER REINSTATING APPEAL
          By opinion dated September 23, 2008, this Court dismissed Sheldon Keith Crain’s
appeal due to counsel’s failure to certify compliance with Rule 35.3(a)(2) of the Texas
Rules of Appellate Procedure regarding whether arrangements had been made to pay for
the clerk’s record, which had yet to be filed.  By motion to reinstate, Appellant urges that
we reinstate his appeal.  We grant the motion and withdraw our opinion and judgment of
September 23, 2008, and, in lieu thereof, issue this order.
          The docketing statement filed on June 10, 2008, reflects that Appellant is
represented by retained counsel.  On July 16, 2008, the district clerk filed a request for
extension of time in which to file the clerk’s record noting that Appellant had not paid nor
made arrangements to pay for the clerk’s record. 
          By letter dated July 18, 2008, this Court granted the clerk’s request for an extension
of time to August 18, 2008.  The letter also directed Appellant’s counsel to certify to this
Court, by August 7, 2008, whether he had made arrangements to pay for the clerk’s record,
noting that failure to do so might result in dismissal of the appeal.  Counsel did not respond
and on August 19, 2008, the clerk filed a second request for extension of time noting the
same reasons as in the first request.  
          No written certification from counsel was received by this Court as requested;
therefore, on September 23, 2008, having given counsel a reasonable opportunity to cure
his failure to arrange for the filing of the clerk’s record on appeal, the appeal was dismissed
for want of prosecution pursuant to Rule 37.3(b) of the Texas Rules of Appellate
Procedure.  At the same time, the clerk’s second request for an extension of time was
rendered moot.
          By his motion to reinstate, Appellant asserts that the clerk’s record was not filed due
to the district clerk’s lack of knowledge of the attorney of record.  Counsel also candidly
confesses that he did not comply with this Court’s July 18, 2008, request to certify
compliance with the Texas Rules of Appellate Procedure, because he did not notice that
request before the letter was filed.  Counsel assures this Court that  arrangements to pay
have been made and that the clerk’s record is being prepared.
          Accordingly, we grant Appellant’s motion to reinstate this appeal.  The reporter’s
record has already been filed.  Upon consideration of the district clerk’s request for
extension of time filed on August 19, 2008, an extension is granted to October 10, 2008,
within which to file the clerk’s record.  Appellant’s brief is due thirty days after the clerk’s
record is filed.
          It is so ordered.
                                                                                      Per Curiam
Do not publish.